Per Curiam.
The action was • tried in the Passaic Circuit before the court and a jury, and the verdict went for the defendant, the plaintiff obtaining a rule to show cause.
The plaintiff brought this action to recover for injuries caused by being run into by the defendant’s motor car, while the plaintiff was standing in the highway at Broadway and Fifty-fourth street, in East Paterson, at five-thirty 'A. m., waiting for a trolley car. The only reason advanced by the plaintiff in support of the rule is that the verdict is against the weight of the evidence.
The plaintiff’s evidence was that he was standing on the side of the road, off the amicite, when he saw the defendant’s approaching car four hundred feet away; that he was looking in the opposite direction for a trolley car, and that without warning he was hit in the back by the defendant’s auto, causing the injuries complained of.
The defendant’s evidence was that he was proceeding with his car at ten miles an hour on the right side of the road; that he saw the plaintiff when five hundred feet away, and blew his horn when one hundred feet away; that he again blew his horn when fifty feet away, and that when he was *983about to pass, the plaintiff suddenly stepped to the left and into the mud guard of the defendant’s car, thereby sustaining the injuries alleged. That situation, manifestly, presented a question of fact, and under the well-settled rule was for the jury to determine.
The rule will be discharged.